Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how heat generating devices provide vehicle air conditioning.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. (US PG Pub 2009/0133943).
[Claim 1] Regarding claim 1, Noguchi discloses a vehicle equipped with a high pressure gas container, in which a high pressure gas container (Tank 17) having a high pressure gas (Hydrogen) is accommodated in a container chamber (The gas is stored in the tank 17, high pressure requires an inner chamber and an enclosure forming a tank assembly), wherein a heat generating body (1) is accommodated in an interior chamber apart from a passenger compartment in which a vehicle occupant is riding (The power system of Noguchi is beneath the passenger compartment); an introduction port (Grill 18) through which atmospheric air is introduced into the interior chamber a communication passage (FIG 2) that enables communication between the interior chamber and the container chamber, and a lead-out port (19) through which the atmospheric air is led out from the container chamber are formed in the vehicle (FIG 2); and air that is introduced into the interior chamber through the introduction port flows sequentially into the interior chamber, the communication passage, and the container chamber, and is led out to the exterior of the container chamber from the lead-out port (FIG 2).

    PNG
    media_image1.png
    800
    589
    media_image1.png
    Greyscale

[Claim 5] Regarding claim 5, Noguchi discloses the vehicle equipped with a high pressure gas container according to claim 1, wherein a battery (6) serving as the heat generating body is installed in the vehicle (The battery is housed in the accumulator 12 which is in the airflow path of the fuel cell and is suitable for heat transfer to the airflow) together with the interior chamber being disposed below the passenger compartment, and the container chamber being disposed in the vicinity of a rear wheel (Tank 17 is located near the rear wheel).
 [Claim 6] Regarding claim 6, Noguchi discloses the vehicle equipped with a high pressure gas container according to claim 1, further comprising an airflow assist device (21) for causing the atmospheric air in the interior chamber or the communication passage to flow into the container chamber (21 causes the air to flow rearward).
[Claim 7] Regarding claim 7, Noguchi discloses the vehicle equipped with a high pressure gas container according to claim 1, wherein in the vehicle, the lead-out port is opened in facing relation to a lower side of the vehicle body (FIG 2 shows a side view of the power system and air routing with an exit near the rear wheels). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US PG Pub 2009/0133943).
 [Claim 2] Regarding claim 2, Noguchi discloses the vehicle equipped with a high pressure gas container according to claim 1, wherein: the interior chamber disposed on a more frontward side of the vehicle body than the passenger compartment (The power supply system of Noguchi is routed from front to rear with the tank 17 in the rear therefore the internals are inherently forward in the vehicle. Noguchi is exemplary and any desired orientation as it relates to the cabin can be adopted as a matter of design choice), and the container chamber is disposed in the vicinity of a rear wheel (17 is near the rear wheel) together with the communication passage being disposed below a floor defining the passenger compartment (The power system of Noguchi is below the floor); and at least one of a motor, a fuel cell, or a heater constituting a vehicle air conditioning device, which serves as the heat generating body (The fuel cell is the heat generator)  and the communication passage opens below an intermediate location of the high In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.  Here, the power system having alternate routing would not modify the operation).

Allowable Subject Matter
1.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Noguchi et al. (US PG Pub 2009/0133943) and the prior art fail to disclose wherein a guide wall, which is inclined upwardly from a direction parallel to a longitudinal direction of the vehicle body, is provided at an opening on a container chamber side of the communication passage or wherein an undercover is disposed below the floor, and the communication passage is formed between the floor and the undercover.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614